PER CURIAM.
Johnny Glasper was convicted of a criminal offense. In the sentencing process, the trial court deviated downward from the sentencing guidelines because:
1. Defendant surrendered himself.
2. Defendant is on drug abuse program.
3. Defendant has married and gotten a job.
We hold that reason No. 1 is not a valid clear and convincing reason. State v. Taylor, 482 So.2d 578 (Fla. 5th DCA 1986); and State v. Collins, 482 So.2d 388 (Fla. 5th DCA 1985).
Reason No. 2 is a valid reason. Barbera v. State, 505 So.2d 413 (Fla.1987).
Reason No. 3 is not a valid reason. Taylor.
Since we have valid and invalid reasons for the departure and since we cannot determine beyond a reasonable doubt that the deletion of the invalid reasons would not have affected the departure sentence, we reverse and remand for reconsideration *481and resentencing as was done in State v. Daughtry, 505 So.2d 537 (Fla. 4th DCA 1987).
Reversed and remanded.
ANSTEAD, DELL and WALDEN, JJ., concur.